                   Case 1:20-cv-06932-AJNAttorneys
                                               Document 12
                                                        11 Filed 12/02/20
                                                                 11/30/20 Page 1 of 1
                                            —

                                            Daniel J. Ratner         Robert H. Stroup         Kimberley A. Lehmann*
                                            Gwynne A. Wilcox*        Dana E. Lossia*          Aleksandr L. Felstiner
                                            Pamela Jeffrey           Micah Wissinger          Jessica I. Apter*
                                            Carl J. Levine*          Ryan J. Barbur           Rebekah Cook-Mack
                                            David Slutsky*           Alexander Rabb           Courtney L. Allen
                                            Allyson L. Belovin       Laureve D. Blackstone*


      Attorneys at Law                      Of Counsel               Special Counsel
      80 Eighth Avenue, 8th Floor           —                        —
      New York, NY 10011-7175
o     212.627.8100                          Irwin Bluestein          Richard A. Levy
f     212.627.8182                          Patricia McConnell       Daniel Engelstein
      levyratner.com                        Linda E. Rodd            Richard Dorn




                                                                                November 30, 2020

    BY ECF

    Hon. Alison J. Nathan
    United States District Judge                                                                                        12/2/20
    United States District Court, Southern
    District of New York
    40 Foley Square, Room 2102
    New York, NY 10007

                            Re:     Board of Trustees of 1199/SEIU Greater New York
                                    Benefit Fund and Board of Trustees of 1199SEIU
                                    Greater New York Education Fund v. Amboy Care
                                    Center, Inc.
                                    SDNY Index No. 20 Civ. 06932 (AJN)

    Dear Judge Nathan:

           We represent plaintiffs in this action and write regarding the status conference scheduled
    for December 11, 2020.

            Defendant has failed to appear, answer or move with respect to the complaint. A
    certificate of default issued on October 26, 2020. We intend to move for entry of a default
    judgment and will file our papers by the end of December 2020.

               Accordingly, we suggest that the December 11, 2020 conference be cancelled.                             Thank
    you.

                                                                                Respectfully,                                     12/2/20



                                                                                Patricia McConnell

    PMC:jtr
                                                                                              The December 11, 2020 initial
                                                                                              pretrial conference is hereby
    cc:        Amboy Health Care Center (via first class mail)                                adjourned sine die. Plaintiffs shall
                                                                                              move for default judgment by no later
      1289-003-00001: 11185021
                                                                                              than December 31, 2020.
                                                                                              SO ORDERED.
      Advancing the rights of
      everyone who works                  * Admitted in NY and NJ.
